Exhibit 10.17

**Confidential Treatment Requested         

PURCHASE AND SALE AGREEMENT

between

E-LOAN, INC.,
as Seller

and

MERRILL LYNCH BANK USA,
as Purchaser

Dated as of July 14, 2004




--------------------------------------------------------------------------------




TABLE OF CONTENTS

ARTICLE ONE

DEFINITIONS

 

Page

Section 1.01. Definitions
Section 1.02. Usage of Terms
Section 1.03. Calculations

1
13
13

ARTICLE TWO

CONVEYANCE OF CONTRACTS

Section 2.01. Conveyance of Contracts.
Section 2.02. Initial Closing Date
Section 2.03. Closing Date

14
15
16

ARTICLE THREE

THE CONTRACTS

Section 3.01. Representations and Warranties of the Seller
Section 3.02. Repurchase of Certain Contracts.
Section 3.03. Collecting Title Documents Not Delivered at the Closing Date
Section 3.04. Collecting Original PowerCheck®
Section 3.05. Contract Information
Section 3.06. Access to Certain Documentation and Information Regarding
Contracts

18
24
25
25
25
25

ARTICLE FOUR

THE SELLER

Section 4.01. Corporate Existence
Section 4.02. Liability of Seller; Indemnities
Section 4.03. Merger or Consolidation of, or Assumption of the Obligations of,
the Seller; Certain Limitations
Section 4.04. Limitation on Liability of Seller and Others
Section 4.05. Performance of Obligations
Section 4.06. Financial Covenants.
Section 4.07. Minimum Requirements
Section 4.08. Delivery of Contract Files
Section 4.09. Rebates

26
26
26
27
27
27
28
28
28

ARTICLE FIVE

EVENTS OF DEFAULT

Section 5.01. Events of Default
Section 5.02. Waiver of Past Defaults

29
30

ARTICLE SIX

MISCELLANEOUS

Section 6.01. Amendment
Section 6.02. Protection of Title to Contracts.
Section 6.03. Buy Rate Matrix
Section 6.04. Governing Law
Section 6.05. Notices
Section 6.06. Severability of Provisions
Section 6.07. Assignment.
Section 6.08. Third Party Beneficiaries
Section 6.09. Counterparts
Section 6.10. Headings
Section 6.11. Confidentiality
Section 6.12. Use of Name.
Section 6.13. Expenses
Section 6.14. Securitization.
Section 6.15. Separate Counterparts
Section 6.16. Termination of Agreement

31
31
32
32
32
33
33
33
34
34
34
34
35
35
35
35

SCHEDULES

Schedule I - Location of Contract Files
Schedule II - Financial Covenant Report
Schedule III - Schedule of Contracts Information
Schedule IV - Seller Information And Loan Data
Schedule V - Eligibility Criteria
Schedule VI - Underwriting Guidelines

SI-1
SII-1
SIII-1
SIV-1
SV-1
SVI-1

EXHIBITS

Exhibit A - Form of Sale and Assignment
Exhibit B - Rate Sheet Matrix
Exhibit C - Form of PowerCheck® Contract
Exhibit D - Form of Note and Security Agreement
Exhibit E - Notice of Repurchased Contract

A-1
B-1
C-1
D-1
E-1




--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT, dated as of July 14, 2004, is between Merrill
Lynch Bank USA, an industrial bank organized under the laws of Utah, as
purchaser (the "Purchaser"), and E-LOAN, Inc., a Delaware corporation, as seller
(the "Seller").

WHEREAS, the Purchaser desires to purchase from the Seller, from time to time,
contracts evidencing direct loans to consumers for the purchase or refinancing
of certain new or pre-owned motor vehicles; and

WHEREAS, the Seller is willing to sell such contracts to the Purchaser, and the
Purchaser is willing to buy such contracts from the Seller, pursuant to the
terms hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE ONE
DEFINITIONS

Section 1.01.   Definitions. Except as otherwise specified herein or as the
context may otherwise require, the following terms have the respective meanings
set forth below for all purposes of this Agreement.

"30+ Day Delinquent Contract" means any Contract which is a Delinquent Contract.

"30+ Day Delinquency Ratio" means, with respect to any Origination Pool, the
ratio of (i) the Outstanding Balance of all 30+ Day Delinquent Contracts which
are part of the related Origination Pool, to (ii) the related Outstanding
Origination Pool Collateral Balance on such date of determination.

"Acknowledged Receivable File" shall have the meaning set forth in the Servicing
and Custodian Agreement.

"Acknowledgement of Custodian" means a notice substantially in the form of
Exhibit B to the Servicing and Custodian Agreement.

"Adjusted Average Coupon" means, for any Schedule of Contracts, an amount equal
to (i) the weighted average APR for the related Contracts minus Expected Loss
divided by (ii) Duration.

"Administrator" means E-LOAN, Inc., in its capacity as administrator under the
Servicing and Custodian Agreement, and its successors in such capacity.

"Affiliate" of any specified Person means any other Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, "control" when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms "controlling" or "controlled" have meanings
correlative to the foregoing.

"Aggregate Principal Balance" means, with respect to any date and the
Outstanding Contracts, the aggregate of the Principal Balances of such Contracts
as of such date.

"Agreement" means this Purchase and Sale Agreement, as amended, restated or
otherwise modified from time to time.

"Amount Financed" means, with respect to any Contract, the aggregate principal
amount of credit extended to the related Obligor in connection with the purchase
(or financing or refinancing of the purchase) of the related Financed Vehicle
including, without limitation, any taxes, insurance and related costs financed
in connection therewith, as set out in the Contract Files.

"Annualized Net Loss" means, with respect to any Origination Pool, an amount
equal to the product of (i) 12 and (ii) the quotient of (A) the Cumulative Net
Losses, divided by (B) the number of months elapsed since the acquisition of
such Origination Pool.

"Annualized Net Loss Ratio" means, with respect to any Origination Pool, the
ratio of (i) the amount of all Annualized Net Losses with respect to such
Origination Pool, to (ii) a quotient the numerator of which is the sum of the
current Outstanding Origination Pool Collateral Balance and the Original
Origination Pool Principal Balance and the denominator of which is 2.

"APR" of a Contract means annual percentage rate and is the annual rate of
finance charges specified in such Contract.

"Assignments" means, collectively, each Sale and Assignment and the original
instrument of assignment of a Contract, the Title Documents and all other
documents securing such Contract made by the Seller to the Purchaser which is in
a form sufficient under the laws of the jurisdiction under which the security
interest in the related Financed Vehicle arises to permit the assignee to
exercise all rights granted by the Obligor under such Contract and such other
documents and all rights available under applicable law to the Obligee under
such Contract and which may, to the extent permitted by the laws of such
jurisdiction, be a blanket instrument of assignment covering other Contracts.

"Base Case Price" means, for any Schedule of Contracts, a price which is in a
multiple of 10 basis points and is less than 5 basis points from the Purchase
Price.

"Basic Documents" means this Agreement, the Servicing and Custodian Agreement
and the Sale and Assignments.

"Benchmark Yield" means, for each Schedule of Contracts, the amortizing swap
rate.

"Black Book" means the guide published by National Auto Research Div. as of such
date of determination.

"Business Day" means any day that is not a Saturday, Sunday or other day on
which banking institutions in Oakland, California or New York, New York are
authorized or obligated by law, executive order or government decree to remain
closed.

"Buy Rate" means, with respect to any Contract, a rate applicable to such
Contract as set forth on the Buy Rate Matrix then in effect.

"Buy Rate Matrix" means (i) initially, the Buy Rate Matrix in the form of
Exhibit B and (ii) from time to time after the Initial Closing Date, the updated
Buy Rate Matrix set by the Purchaser in accordance with Section 6.03.

"Calendar Quarter" means each of the four quarters resulting by dividing the
calendar year into four units of three sequential months, commencing in January
of each year.

"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

"Change of Control" means, at any time, (i) any "person" or "group" (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) shall have (a) acquired
beneficial ownership of 51% or more on a fully diluted basis of the voting or
economic interest in the Capital Stock of the Seller or (b) obtained the power
(whether or not exercised) to elect a majority of the members of the board of
directors (or similar governing body) of the Seller or (ii) the majority of the
seats (other than vacant seats) on the board of directors (or similar governing
body) of the Seller cease to be occupied by individuals who either were
(a) members of the board of directors of the Seller on the Closing Date or
(b) nominated for election by the board of directors of the Seller, a majority
of whom were directors on the Initial Closing Date or whose election or
nomination for election was previously approved by a majority of such directors.

"Closing Date" means, unless the context otherwise requires, the Initial Closing
Date and each Subsequent Closing Date. Unless otherwise agreed to by the
Purchaser and the Seller, each Closing Date shall occur on the Business Day next
succeeding the delivery of a Sale and Assignment.

"Collateral Value" means, with respect to a Financed Vehicle that is a new
vehicle, the applicable factory invoice, and with respect to a Financed Vehicle
that is pre-owned, the wholesale value of such Financed Vehicle based on
N.A.D.A., KBB or Black Book.

"Collection Account" means account number 62030 at Merrill Lynch Bank (ABA
124084669, FBO: MLBUSA, Credit Globus Account 020 000 1141, Ref: ELOAN P&I
PAYMENTS) or such other account as the Purchaser shall from time to time give
written notice of to the Seller and the Servicer.

"Collection Period" means, with respect to any Servicer Report Date, the period
commencing on the first day of the month preceding the month in which such
Servicer Report Date occurs (or from, but excluding, the initial Cut-Off Date in
the case of the first Servicer Report Date) through the last day of such
preceding month.

"Commission" means the Securities and Exchange Commission.

"Contract" means each direct loan evidenced by a note and security agreement or
installment loan agreement and security agreement (including each PowerCheck®
and Note and Security Agreement) and each other agreement delivered in
connection therewith or pursuant thereto, originated by the Seller and
transferred by the Seller to the Purchaser hereunder as listed on the Schedule
of Contracts to a Sale and Assignment executed pursuant to this Agreement, which
note and security agreement or installment loan agreement and security agreement
has been executed by an Obligor and pursuant to which such Obligor purchased,
financed, refinanced or pledged the Financed Vehicle described therein, agreed
to pay the deferred purchase price (i.e., the purchase price net of any down
payment) or amount borrowed, together with interest, as therein provided in
connection with such purchase or refinance loan, granted a security interest in
such Financed Vehicle and undertook to perform certain other obligations
specified in such Contract and which has been conveyed to the Purchaser pursuant
to this Agreement.

"Contract Category" means the categories into which Contracts are divided for
the purposes of calculating the Purchase Price based on a combination of Credit
Tier, Product and Term factors, as set forth on the Buy Rate Matrix.

"Contract Documents" means, collectively, the following documents or
instruments:

(a) with respect to a Contract for the purchase (including, for greater
certainty, a person-to-person purchase) of a Financed Vehicle by the related
Obligor, collectively, the following documents or instruments:

 1. the original fully executed Contract (including, without limitation, each
    PowerCheck® and Note and Security Agreement), together with all amendments
    and other modifications thereto;
 2. a true and complete copy of (i) the credit application of the related
    Obligor (which may be a hard copy or in an electronic medium that may be
    accessed by the Servicer) and (ii) the bill of sale with respect to Obligors
    that have a FICO score under 700;
 3. if there is a co-signer/co-obligor on the Contract, a true and complete copy
    of the duly executed notice to co-signer/co-obligor delivered to the co-
    signer/co-obligor as required by law, which notice is set forth in the
    related Note and Security Agreement;
 4. original fully executed promissory notes and true and complete copies of all
    letters of credit, agreements, documents and instruments relating to,
    evidencing, securing or guarantying the loan to the related Obligor;
 5. within 180 days after the related Closing Date of such Contract, the
    original certificate of title (which may be a hard copy or, if authorized by
    applicable law, in an electronic medium that may be accessed by the
    Servicer) for the related Financed Vehicle, indicating E-LOAN or the
    Purchaser as the sole lienholder or legal owner thereof; and
 6. any and all other documents (including, without limitation, all documents
    required to be provided by Obligors under the PowerCheck® used in connection
    with person-to-person purchase transactions) that E-LOAN shall keep on file,
    in accordance with its customary procedures, relating to the Contracts and
    the related Financed Vehicle or the related Obligor.

(b) with respect to a Contract for the refinance or lease-buy-out of a Financed
Vehicle by the related Obligor:

 1. the original fully executed Contract (including, without limitation, each
    PowerCheck® and Note and Security Agreement), together with all amendments
    and other modifications thereto;
 2. a true and complete copy of (i) the credit application of the related
    Obligor (which may be a hard copy or in an electronic medium that may be
    accessed by the Servicer) and (ii) the bill of sale with respect to Obligors
    that have a FICO score under 700;
 3. if there is a co-signer/co-obligor on the Contract, a true and complete copy
    of the duly executed notice to co-signer/co-obligor delivered to the co-
    signer/co-obligor as required by law, which notice is set forth in the
    related Note and Security Agreement;
 4. original fully executed promissory notes and true and complete copies of all
    letters of credit, agreements, documents and instruments relating to,
    evidencing, securing or guarantying the loan to the related Obligor;
 5. within 180 days after the related Closing Date of such Contract, the
    original certificate of title (which may be a hard copy or, if authorized by
    applicable law, in an electronic medium that may be accessed by the
    Servicer) for the related Financed Vehicle, indicating E-LOAN or the
    Purchaser as the sole lienholder or legal owner thereof; and
 6. any and all other documents that E-LOAN shall keep on file, in accordance
    with its customary procedures, relating to the contract, the related Obligor
    or the related Financed Vehicle, including, without limitation, any record,
    in a format acceptable to the Purchaser (e.g., compact disc), of each draft
    executed by a prior lender/lienholder setting forth the acknowledgment by
    such lender/lienholder of the release of its lien.

"Contract Files" means the Contract Documents and all other papers, documents
and computerized records customarily kept by the Seller in relation to contracts
and loans comparable to the Contracts.

"Contract Number" means, with respect to any Contract, the number assigned to
such Contract by the Purchaser, which number is set forth in the related
Schedule of Contracts.

"Credit Tier" means one of the seven credit tier categories into which a
Contract is classified, as more particularly set forth on the Buy Rate Matrix.

"Cumulative Net Losses" means, as of any date of determination, with respect to
any Origination Pool, the difference between (i) the aggregate amount of all
Defaulted Contracts in such Origination Pool and (ii) any Recoveries in respect
of the Defaulted Contracts in such Origination Pool.

"Custodian" means SST, in its capacity as Custodian under the Servicing and
Custodian Agreement, and its successors in such capacity.

"Cut-Off Date" means, with respect to (i) the Initial Closing Date, the day upon
which the Seller delivers the first Sale and Assignment and (ii) each Subsequent
Closing Date, the Business Day immediately preceding such Subsequent Closing
Date.

"Debt" means, as of any date, without duplication, all indebtedness or other
obligations of the Seller (i) which, in accordance with GAAP, would be included
in determining total liabilities as reflected on the liabilities side of a
balance sheet of the Seller at such date and (ii) for borrowed money or for the
deferred purchase price of property or services.

"Default" means any event that with the giving of notice, the lapse of time or
both would become an Event of Default.

"Defaulted Contract" means, with respect to any Contract, the earlier to occur
of (i) at least one payment (or any portion thereof) is more than 120 days past
due pursuant to the terms thereof, (ii) the related Financed Vehicle has been
liquidated or (iii) if such Contract is subject to a first payment default, the
Servicer is duly instructed by the Purchaser to charge-off the outstanding
balance.

"Delinquent Contract" means any Contract for which the payment received by the
Servicer on or before the related Due Date is $25 less than the Monthly Payment,
excluding late fees.

"Discount Duration" means, for each Schedule of Contracts, Duration amount
multiplied by 110%.

"Due Date" means, with respect to any Contract, the date upon which a Monthly
Payment is due.

"Duration" means, for each Schedule of Contracts, the weighted average of the
numbers set forth under the heading "Duration" on the Buy Rate Matrix for each
related Contract Category.

"Eligibility Criteria" means, with respect to any Contract (and the related
Financed Vehicle), the criteria set forth in Schedule V, as such Schedule may be
amended from time to time with the mutual consent of the Seller and the
Purchaser.

"Event of Default" means an event specified in Section 5.01.

"Exchange Act" means the Securities Exchange Act of 1934.

"Expected Loss" means, for each Schedule of Contracts, the weighted average of
the percentages set forth under the heading "Loss" on the Buy Rate Matrix for
each related Contract Category.

"FICO" means statistical credit scores based on methodology developed by Fair,
Isaac & Company, and which are obtained by lenders in connection with loan
applications to help assess a borrower's creditworthiness.

"Financial Covenant Report" means a report setting forth the calculations of the
Financial Covenants for the related Collection Period substantially in the form
of Schedule II.

"Financial Covenants" means the covenants set forth in Section 4.06(a).

"Financed Vehicle" means, as to any Contract, a new or pre- owned motorcycle,
passenger automobile, sport utility vehicle, light-duty truck, van or minivan,
together with all accessions thereto, securing the related Obligor's
indebtedness under such Contract.

"Fitch" means Fitch Ratings.

"Full Prepayment" means, with respect to (i) any Contract (other than a Contract
that (A) was a Defaulted Contract and with respect to which the related Financed
Vehicle was repossessed and, after any cure period required by law has expired,
the Servicer has charged-off any losses prior to the end of the four-month
period referred to in clause (C), (B) has been paid in full on or after its
Maturity Date or (C) has become delinquent as to all or part of at least four
payments of Monthly Payment), payment by or on behalf of the Obligor of the
total amount required by the terms of such Contract to be paid thereunder, which
amount shall be at least equal to the sum of (a) 100% of the Principal Balance
of such Contract, (b) interest accrued thereon to the date of such payment at
the related APR and (c) any overdue amounts or (ii) any other Contract, payment
of the Repurchase Amount by the Seller in connection with the purchase of such
Contract pursuant to Section 3.02, 3.03 or 3.04.

"Funding Period" means the period beginning on the Closing Date and ending on
the earliest to occur of (i) the Scheduled Termination Date and (ii) the 60th
day after the date on which the Purchaser shall give the Seller notice of the
termination of this Agreement in accordance with Section 5.01.

"GAAP" means generally accepted accounting principles in the United States as
consistently applied.

"Initial Closing Date" means July 14, 2004.

"Insolvency Event" means, with respect to a specified Person, (i) the entry of a
decree or order for relief by a court or regulatory authority having
jurisdiction in respect of such Person in an involuntary case under the federal
bankruptcy laws, as now or hereafter in effect, or any other present or future,
federal or State, bankruptcy, insolvency or similar law, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator or other
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person's affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days, (ii) the commencement of an involuntary case under the
federal bankruptcy laws, as now or hereinafter in effect, or any other present
or future federal or State bankruptcy, insolvency or similar law and such case
is not dismissed within 60 days or (iii) the commencement by such Person of a
voluntary case under the federal bankruptcy laws, as now or hereinafter in
effect, or any other present or future federal or State, bankruptcy, insolvency
or similar law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or other similar official for such Person or for any substantial part of its
property, or the making by such Person of an assignment for the benefit of
creditors or the failure by such Person generally to pay its debts as such debts
become due or the taking of corporate action by such Person in furtherance of
any the foregoing.

"Insurance Proceeds" means proceeds paid pursuant to any comprehensive and
collision insurance policy and amounts (exclusive of any rebated insurance
premiums) paid by any insurer under any other insurance policy related to a
Financed Vehicle, a Contract or an Obligor.

"KBB" means any current Kelly Blue Book Official Guide published by Kelley Blue
Book as of such date of determination.

"Lien" means, with respect to any Contract, Financed Vehicle or other property,
a security interest, lien, charge, pledge, equity or encumbrance of any kind.

"Loan-to-Value Ratio" means, with respect to a Contract, a quotient (expressed
as a percentage), the numerator of which is the Amount Financed and the
denominator of which is the Collateral Value of the related Financed Vehicle.

"Loss Ratio" means, for each Servicer Report Date, with respect to all of the
Contracts, the ratio, expressed as a percentage, equal to the (i) Cumulative
Losses divided by (ii) aggregate Principal Balance of all of the Contracts as of
their respective Cut-Off Dates.

"Maturity Date" means, with respect to any Contract, the Due Date on which the
last scheduled payment of such Contract shall be due and payable (after giving
effect to all Prepayments received prior to the date of determination), as such
date may be extended pursuant to the Servicing Procedures.

"Merrill Lynch Bank" means Merrill Lynch Bank USA.

"Monthly Payment" means, with respect to any Contract, the amount of each
monthly payment of principal and interest payable to the related Obligee in
accordance with the terms thereof on the Due Date specified therein.

"Monthly Servicer Report" means a report substantially in the form attached as
Exhibit D to the Servicing and Custodian Agreement.

"Moody's" means Moody's Investors Service, Inc.

"N.A.D.A." means any current N.A.D.A. Appraisal Guide published by NADA
Appraisal Guides, Inc. as of such date of determination.

"Net Excess Spread" means, for each Schedule of Contracts, an amount equal to
(i) the Adjusted Average Coupon minus (ii) the sum of the (A) Servicing Fee,
(B) Benchmark Yield and (C) Required Spread.

"Note and Security Agreement" means a Note and Security Agreement originated by
the Seller to an Obligor for the refinancing or purchase of a vehicle,
substantially in the form set forth as Exhibit D hereto.

"Notice of Repurchased Contract" means a Notice of Repurchased Contract
substantially in the form of Exhibit E hereto.

"Obligee" means the Person to whom an Obligor is indebted under a Contract.

"Obligor" means the consumer and any other Person who owes payments under the
Contract in respect of the purchase or refinancing of a Financed Vehicle.

"Officers' Certificate" means a certificate signed by the chairman, the
president or a vice president, and by the treasurer, an assistant treasurer, the
controller, an assistant controller, the secretary or an assistant secretary of
any Person delivering such certificate and delivered to the Person to whom such
certificate is required to be delivered.

"Opt Out Contracts" means, with respect to any given Contract Category, the
Purchaser has revised the Buy Rate Matrix resulting in a decrease in the
Purchase Price by more than 10% within a Calendar Quarter and for which the
Seller has designated the Contracts in such Contract Category as not available
for sale on the next Business Day following the day on which the greater than
10% decrease in the Purchase Price was reached. To the extent that the Seller
does not elect to designate an Opt Out Contract, a new measured period will
begin the following Calendar Quarter.

"Original Origination Pool Principal Balance" means, as of any date of
determination, with respect to the Contracts forming part of an Origination
Pool, the Aggregate Principal Balance of such Contracts on the related date of
purchase.

"Origination Pool" means each pool of Contracts sold to the Purchaser hereunder
grouped by Calendar Quarter of the acquisition by the Purchaser, provided,
however, the first Origination Pool shall consist of all Contracts sold to the
Purchaser from the Initial Closing Date through the last day of the Calendar
Quarter in which the Initial Closing Date occurs. All Contracts sold to the
Purchaser during each Calendar Quarter shall constitute a separate and distinct
Origination Pool.

"Outstanding" means, with respect to a Contract and any time of reference, a
Contract (i) that has not been the subject of Full Prepayment, (ii) that has not
reached its Maturity Date, (iii) that has not been repurchased pursuant to
Section 3.02, 3.03 or 3.04 hereof and (iv) as to which the related Financed
Vehicle has not been repossessed and sold.

"Outstanding Balance" means, in respect of any Contract at any date of
calculation, the Original Principal Balance owing by the related Obligor less
all payments of principal received from time to time in respect of such Contract
as of the opening of business on such date of determination.

"Outstanding Origination Pool Collateral Balance" means, as of any date of
determination, with respect to the Contracts forming part of the related
Origination Pool, the aggregate Outstanding Balance of all such Contracts
forming part of such Origination Pool on such day less the aggregate principal
balance of all Defaulted Contracts forming part of such Origination Pool on such
day.

"Payment-to-Income Ratio" means a quotient (expressed as a percentage), the
numerator of which is an Obligor's Monthly Payment for a Financed Vehicle under
the related Contract and the denominator of which is such Obligor's monthly
income.

"Performance Termination Event" means at any time one or more of the following
events shall occur, and shall continue unremedied for a period of 30 days:
(i) the 30+ Day Delinquency Ratio for any Origination Pool shall exceed 2.5% for
one or more Origination Pools with an aggregate Outstanding Origination Pool
Collateral Balance of more than 25% of the Aggregate Principal Balance; (ii) the
aggregate Outstanding Origination Pool Collateral Balance of all 30+ Day
Delinquent Contracts in any one Origination Pool shall exceed 4.0% of the
Outstanding Origination Pool Collateral Balance for such Origination Pool;
(iii) the Annualized Net Loss Ratio for any Origination Pool shall exceed 1.0%
for one or more Origination Pools with an aggregate Outstanding Origination Pool
Collateral Balance of more than 25% of the Aggregate Outstanding Balance; or
(iv) the aggregate Outstanding Origination Pool Collateral Balance of all
Annualized Net Losses in any one Origination Pool shall exceed 2.0% of the
Outstanding Origination Pool Collateral Balance of such Origination Pool.

"Performance Termination Event Information" means the information included in
the Monthly Servicer Report.

"Person" means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, limited liability company, joint stock
company, trust, unincorporated organization or government or any agency or
political subdivision thereof.

"PowerCheck®" means the PowerCheck® form attached as Exhibit C hereto.

"Premium Duration" means, for each Schedule of Contracts, the Duration amount
multiplied by 90%.

"Prepayment" means, with respect to any Contract, payment (i) to the Servicer of
an amount of principal in excess of the amount then due or (ii) by the Seller of
the Repurchase Amount in connection with the purchase of such Contract pursuant
to Section 3.02, 3.03 or 3.04, as the case may be.

"Principal Balance" means the actual principal balance of a Contract under the
terms thereof.

"Product" means one of the five product categories into which a Contract is
classified, as more particularly set forth on the Buy Rate Matrix.

"Purchase Price" means, for each Schedule of Contracts, an amount equal to the
sum of (A) the Base Case Price and (B) (i) if the Net Excess Spread is positive,
the Net Excess Spread multiplied by the Premium Duration or (ii) if the Net
Excess Spread is negative, the Net Excess Spread multiplied by the Discount
Duration.

"Purchaser" means Merrill Lynch Bank USA.

"Rebates" means, for each Collection Period, if any one Contract Category
carries an aggregate Purchase Price of greater than 105% of aggregate Amount
Financed, the Seller shall rebate to the Purchaser the amount of such excess.

"Recoveries" means, with respect to any Contract that has become a Defaulted
Contract, all monies collected by the Servicer, the Purchaser or the
Administrator (from whatever source, including but not limited to proceeds of a
deficiency balance or insurance proceeds) on such Defaulted Contract, net of any
expenses incurred by the Servicer in connection therewith and any payments
required by law to be remitted to the Obligor.

"Refinanced Contract" means a Contract for the refinance of a Financed Vehicle
by the related Obligor.

"Representatives" means, with respect to the Seller, the Servicer, the Custodian
or the Purchaser, each of their respective directors, officers, employees,
agents, counsel, auditors and other representatives.

"Repurchase Amount" means, with respect to any Repurchased Contract, the
Principal Balance of such Contract as of the date of such repurchase plus
accrued interest at the related APR through the date of such repurchase.

"Repurchased Contract" means a Contract repurchased by the Seller pursuant to
Section 3., 3.03 or 3.04.

"Required Spread" means, for each Schedule of Contracts, the sum of (A) the
weighted average of the percentages set forth under the heading "Required
Spread" in the Buy Rate Matrix for each related Contract Category and (B) the
additional spread calculated based on the required premium of the Base Case
Price and the expected amortization schedule of the Schedule of Contracts.

"S&P" means Standard & Poor's Ratings Services, a Division of The McGraw-Hill
Companies.

"SST" means System & Services Technologies, Inc. and its successors and
permitted assigns.

"Sale and Assignment" means the certificate of an officer of E-LOAN delivered in
connection with a sale of Contracts, substantially in the form of Exhibit A.

"Schedule of Contracts" means a schedule substantially in the form of, and
containing the information required by, Schedule III to this Agreement.

"Scheduled Termination Date" means the second anniversary of the Initial Closing
Date.

"Securitization" means any (i) financing transaction undertaken by the Purchaser
or a Special Purpose Affiliate that is secured, directly or indirectly, by all
or a portion of the Contracts and any financing undertaken in connection with
the issuance, pledge or assignment of all or a portion of the Contracts or the
Purchaser's or a Special Purpose Affiliate's interest therein, as the case may
be, (ii) sale or other transfer by the Purchaser or a Special Purpose Affiliate
in all or a portion of the Contracts or (iii) other asset securitization,
secured loan, financing or similar transaction involving all or a portion of the
Contracts, including any sale to or otherwise involving any conduit.

"Seller" means E-LOAN in its capacity as the Seller of Contracts under this
Agreement, and each successor thereto (in the same capacity) pursuant to
Section 4.03.

"Servicer" means SST, in its capacity as servicer under the Servicing and
Custodian Agreement and its successors in such capacity.

"Servicer Report Date" means the 10th day of each month, or if that day is not a
Business Day, the next following Business Day, commencing August 10, 2004.

"Servicing and Custodian Agreement" means the Servicing and Custodian Agreement,
dated as of July 14, 2004, among SST, as Servicer and as Custodian, Merrill
Lynch Bank and E-LOAN, Inc., as Administrator, as amended, restated or otherwise
modified from time to time.

"Servicing Fee" means, for each Schedule of Contracts, the weighted average of
the percentages set forth under the heading "Servicing Fee" in the Buy Rate
Matrix for each related Contract Category subject to a floor of 0.47%.

"Servicing Procedures" means the Servicing Procedures set forth as Exhibit A to
the Servicing and Custodian Agreement.

"Servicing Standard" means that the Contracts shall be serviced in accordance
with customary and usual procedures of financial institutions which service
direct loans of Financed Vehicles evidenced by note and security agreements or
installment loan agreements and, to the extent more exacting, the use and
exercise of that degree of skill and attention that the Servicer exercises from
time to time with respect to comparable motor vehicle contracts and loans
serviced by it for itself or others, in compliance with all applicable federal,
State and local laws and regulations governing the Servicer and the Contracts
and related assets and otherwise act with respect to the Contracts and related
assets in such manner as will maximize the amount to be received with respect
thereto.

"Special Purpose Affiliate" means a special purpose entity that is an Affiliate
of the Purchaser and was created for the purpose of one or more Securitizations.

"State" means any one of the 50 states of the United States or the District of
Columbia.

"Subsequent Closing Date" means each Closing Date other than the Initial Closing
Date.

"Tangible Net Worth" means, with respect to the Seller, total assets minus all
indebtedness, obligations or liabilities of the Seller (excluding indebtedness,
obligations or liabilities which are subordinated to obligations of the Seller
to Merrill Lynch Mortgage Capital Inc.) all determined in accordance with GAAP;
provided, however, for purposes of any computation of Tangible Net Worth,
"assets" shall not include (i) goodwill (whether representing the excess of cost
over book value of assets acquired or otherwise), (ii) patents, trademarks,
trade names, copyrights, and franchises, (iii) Debt owed by any Affiliate of the
Seller, and (iv) all other similar assets which would be classified as
intangible assets under GAAP.

"Term" means the number of months from the origination of the Contract to the
Maturity Date of the Contract.

"Title Document" means, with respect to any Financed Vehicle, the certificate of
title for, or other evidence of ownership of, such Financed Vehicle issued by
the registrar of titles in the jurisdiction in which such Financed Vehicle is
registered.

"UCC" means the Uniform Commercial Code as in effect in the applicable
jurisdiction.

"Underwriting Guidelines" means, with respect to each Obligor under any
Contract, that such Obligor met the criteria set forth in Schedule VI, as such
Schedule may be amended from time to time with the mutual consent of the Seller
and the Purchaser.

"United States" means the United States of America.

Section 1.02.   Usage of Terms. With respect to all terms in this Agreement,
unless the context otherwise requires: (i) a term has the meaning assigned to
it; (ii) an accounting term not otherwise defined has the meaning assigned to it
in accordance with generally accepted accounting principles as in effect from
time to time in the United States; (iii) "or" is not exclusive; (iv) "including"
means including without limitation; (v) words in the singular include the plural
and words in the plural include the singular; (vi) any agreement, instrument or
statute defined or referred to herein or in any instrument or certificate
delivered in connection herewith means such agreement, instrument or statute as
from time to time amended, modified or supplemented and includes (in the case of
agreements or instruments) references to all attachments thereto and instruments
incorporated therein; (vii) references to a Person are also to its successors
and permitted assigns; (viii) the words "hereof," "herein" and "hereunder" and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(ix) Section, subsection, Schedule and Exhibit, as applicable, references
contained in this Agreement are references to Sections, subsections, Schedules
and Exhibits in or to this Agreement unless otherwise specified; and
(x) references to "writing" include printing, typing, lithography and other
means of reproducing words in a visible form.

Section 1.03.   Calculations. Except as otherwise provided herein, all interest
rate and basis point calculations hereunder shall be carried out to at least
five decimal places and will be made on the basis of a 365-day year and the
actual number of days elapsed from, and including, the immediately preceding
date through which interest has been calculated.

ARTICLE TWO
CONVEYANCE OF CONTRACTS

Section 2.01.   Conveyance of Contracts.

 a. On each Closing Date during the Funding Period, the Purchaser shall purchase
    from Seller all Contracts offered by the Seller to the Purchaser in the
    manner set forth in this Article. In consideration of the Purchaser's
    delivery to or upon the order of the Seller of the Purchase Price set forth
    in the related Sale and Assignment, and subject to the terms and conditions
    hereof, the Seller hereby sells, grants, transfers, assigns and otherwise
    conveys to the Purchaser, without recourse (except as expressly provided in
    Sections 3.02, 3.03 and 3.04), and the Purchaser hereby agrees to purchase,
    all of its right, title and interest in, to and under:
     i.   the Contracts listed in the Schedule of Contracts attached to or
          delivered with the Sale and Assignment;
     ii.  all payments received after the related Cut-Off Date (including any
          interest that has accrued to that Cut-Off Date whether received in
          whole or in part, whether related to a current, future or prior Due
          Date, whether paid voluntarily by an Obligor or received in connection
          with the realization of the amounts due and to become due under any
          Defaulted Contract or upon the sale of any property acquired in
          respect thereof);
     iii. all Insurance Proceeds with respect to any Financed Vehicle to which a
          Contract relates received after the related Cut-Off Date and all other
          proceeds received on or in respect of such Contracts (other than
          payments received on or prior to the applicable Cut-Off Date);
     iv.  the Contract Files;
     v.   any and all security interests of the Seller in the Financed Vehicles,
          and the right to receive proceeds from claims on certain insurance
          policies covering the Financed Vehicles or the related Obligors; and
     vi.  all proceeds in any way delivered with respect to the foregoing, all
          rights to payments with respect to the foregoing and all rights to
          enforce the foregoing;
    
          exclusive in all cases of the amount, if any, (A) allocable to any
          rebatable insurance premium financed by a Contract and (B) of refunds,
          claims, credits or deductions relating to State and local sales or
          use, gross receipts, transaction privilege, value added, business and
          occupation and other similar taxes attributable to Contracts charged
          off by the Seller or its Affiliates, subsidiaries, assignees or
          transferees, including the Purchaser, all of which amounts and rights
          to receive such amounts are expressly retained by the Seller.

 b. On each Cut-Off Date, the Seller shall deliver to the Purchaser a Sale and
    Assignment together with a Schedule of Contracts. Notwithstanding
    Section 3.01(b)(xxiii), a Schedule of Contracts may include Contracts that
    have been specifically selected by the Seller and described as such;
    provided, however, that the Purchaser has no obligation to purchase such
    Contracts. The Seller may submit a Sale and Assignment on any Business Day.
 c. Subject to satisfaction of the conditions in Section 2.03, not later than
    12:00 p.m., Pacific Time, on each Closing Date the Purchaser shall deliver
    to or upon the order of the Seller the Purchase Price for the Contracts
    identified on the related Schedule of Contracts. Such payment shall be made
    in immediately available funds in accordance with the funding instructions
    set forth on the related Sale and Assignment.
 d. The Contracts are being sold on a servicing released basis. Except for the
    obligations of the Seller set forth herein, the Purchaser shall be
    responsible for the management, servicing, administration and collection on
    the Contracts.
 e. It is the intention of the Seller and the Purchaser that each sale, transfer
    and assignment of Contracts, the security interest in the related Financed
    Vehicles and related property made pursuant to Section 2.01(a) shall
    constitute a sale of such property from the Seller to the Purchaser,
    conveying good title to the property free and clear of Liens, and such
    property shall not be part of the Seller's estate in the event of the filing
    of a bankruptcy petition by or against the Seller under any bankruptcy or
    similar law. However, in the event that any such sale, transfer and
    assignment is characterized by a court as a loan by the Purchaser to the
    Seller, the Seller hereby grants, pledges and assigns to the Purchaser a
    first priority security interest in all of the Seller's right, title and
    interest in, to and under such property, to secure a loan deemed to have
    been made by the Purchaser to the Seller as security for such loans and for
    the payment and performance of all obligations of the Seller hereunder.

Section 2.02.   Initial Closing Date. This Agreement shall become effective on
the Initial Closing Date so long as each of the following conditions precedent
have been satisfied to the Purchaser's satisfaction:

 a. The Purchaser shall have received the following, in each case, unless
    otherwise noted, dated as of the Initial Closing Date:
     i.   copies of the articles of incorporation of E-LOAN, certified by the
          Secretary of State of the State of Delaware, together with a good
          standing certificate from the Secretary of State of the State of
          Delaware and each other jurisdiction in the United States in which
          E-LOAN is qualified to do business and a certificate or other evidence
          of good standing as to payment of any applicable franchise or similar
          taxes from the appropriate taxing authority of its jurisdiction of
          organization, each dated a recent date prior to the Initial Closing
          Date;
     ii.  resolutions of the board of directors (or any duly authorized
          committee thereof) of E-LOAN approving and authorizing the execution,
          delivery and performance by it of the Basic Documents, certified as of
          the Initial Closing Date by the secretary of E-LOAN as being in full
          force and effect without modification or amendment;
     iii. signature and incumbency certificates of the officers of E-LOAN
          executing this Agreement;
     iv.  executed original of this Agreement and the Sale and Custodian
          Agreement; and
     v.   such other documents as the Purchaser may reasonably request.

 b. The Purchaser shall have received an Officers' Certificate from E-LOAN dated
    as of the Initial Closing Date to the effect that:
     i.  each representation and warranty of E-LOAN contained in this Agreement
         is true and correct on and as of such day as though made on and as of
         such date; and
     ii. no event has occurred and is continuing, or would result from the
         transactions contemplated by this Agreement, that constitutes a
         Default.

 c. The Purchaser shall have received executed copies of one or more favorable
    written opinions of counsel for E-LOAN, in form and substance satisfactory
    to the Purchaser and its counsel, dated as of the Initial Closing Date and
    covering substantially such matters as the Purchaser may reasonably request.
 d. All corporate and other proceedings taken or to be taken in connection with
    the transactions contemplated hereby and all documents incidental thereto
    shall be satisfactory in form and substance to the Purchaser, and the
    Purchaser shall have received all such counterpart originals or certified
    copies of such documents as the Purchaser may reasonably request.
 e. The Purchaser shall have received copies of file stamped UCC-1 financing
    statements naming the Seller as debtor and seller and the Purchaser as
    secured party and purchaser describing the Contracts, the Financed Vehicles,
    all other collateral sold to the Purchaser pursuant to this Agreement and
    all proceeds of the foregoing with the office of the Secretary of State of
    the State of Delaware.

Section 2.03.   Closing Date. The sale, transfer and assignment of Contracts,
the interest of the Seller in the Financed Vehicles and the other property and
rights related thereto described in Section 2.01 on any Closing Date shall be
subject to the satisfaction of each of the following conditions as of the
related Closing Date:

 a. The Seller shall have electronically delivered to the Purchaser a duly
    executed Sale and Assignment not later than 8:30 a.m., Pacific time, on the
    related Cut-Off Date and such Sale and Assignment shall be irrevocable.
 b. The Seller shall have delivered to the Custodian, on behalf of the
    Purchaser, the Contracts to be purchased on such Closing Date and the
    related Contract Files and the Purchaser shall have received an executed
    Acknowledgment of Custodian for the related Contracts.
 c. The Seller shall not be insolvent nor will it be made insolvent by such
    transfer nor be aware of any such pending insolvency.
 d. The Funding Period shall not have terminated.
 e. The purchase of the related Contracts on such Closing Date will not violate
    any law, statute, rule or regulation applicable to the Purchaser.
 f. The representations and warranties of the Seller contained in this Agreement
    and each other Basic Document are true and correct on and as of the Closing
    Date as though made on and as of such date.
 g. No change in the Underwriting Guidelines which materially and adversely
    affects the interests of the Purchaser under the Contracts shall have
    occurred.
 h. No event has occurred and is continuing, or would result from the
    transactions contemplated by this Agreement and the related Sale and
    Assignment, that constitutes a Default or an Event of Default.

ARTICLE THREE
THE CONTRACTS

Section 3.01.   Representations and Warranties of the Seller. As of the Initial
Closing Date and on each Subsequent Closing Date, the Seller makes the following
representations and warranties on which the Purchaser is deemed to have relied
in acquiring the Contracts. Such representations and warranties speak as of the
effective date of this Agreement, the date of execution and delivery of each
Sale and Assignment hereunder and as of the applicable Closing Date, as the case
may be, but shall survive the sale, transfer and assignment of the Contracts to
the Purchaser.

 a. As to the Seller:
    Organization and Good Standing
    . The Seller (A) has been duly organized and is validly existing as a
    corporation in good standing under the laws of the State of Delaware,
    (B) has qualified to do business as a foreign corporation and is in good
    standing in each jurisdiction where the character of its properties or the
    nature of its activities makes such qualification necessary and (C) has
    obtained all necessary licenses and approvals in all jurisdictions in which
    the ownership or lease of property, the purchase or sale of Contracts, the
    conduct of its business or consummation of the transactions contemplated by
    the Basic Documents shall require such qualifications.
    Power and Authority
    . The Seller has full power, authority and legal right to own its property,
    to carry on its business as presently conducted and to enter into and
    perform its obligations under the Basic Documents, including the power and
    authority to acquire, originate and own the Contracts, to sell, transfer and
    assign the Contracts and other property to be sold, transferred and assigned
    to the Purchaser pursuant to this Agreement and to perform its obligations
    under the Basic Documents, and the execution, delivery and performance of
    the Basic Documents have been duly authorized by all necessary action,
    corporate or otherwise, on the part of the Seller. Neither the execution and
    delivery of this Agreement or any other Basic Document, nor the consummation
    of the transactions herein or therein contemplated, nor compliance with the
    provisions hereof or thereof, will conflict with or result in a breach of,
    or constitute a default under, any of the provisions of any law,
    governmental rule, regulation, judgment, decree or order binding on the
    Seller or its properties or the articles of incorporation or bylaws of the
    Seller, or any of the provisions of any indenture, mortgage, contract,
    agreement or other instrument to which the Seller is a party or by which it
    is bound or result in the creation or imposition of any lien, charge or
    encumbrance upon any of its property pursuant to the terms of any such
    indenture, mortgage, contract, agreement or other instrument.
    Binding Obligation
    . This Agreement constitutes a valid sale, transfer and assignment of the
    Contracts, enforceable against creditors of and purchasers from the Seller
    and this Agreement and each other Basic Document has been duly executed and
    delivered by the Seller and, assuming the due authorization, execution and
    delivery thereof by the other parties hereto or thereto, constitutes a
    legal, valid and binding obligation of the Seller enforceable in accordance
    with its terms, except as such enforceability may be limited by bankruptcy,
    insolvency, reorganization or other similar laws affecting the enforcement
    of creditors' rights in general and by general principles of equity,
    regardless of whether such enforceability shall be considered in a
    proceeding in equity or at law.
    Governmental Consents
    . The Seller is not required to obtain the consent of any other party or
    consent, license, approval or authorization, or registration or declaration
    with, any governmental authority, bureau or agency in connection with the
    origination or acquisition of the Contracts, the sale of the Contracts,
    Financed Vehicles and other property being sold, transferred and assigned to
    the Purchaser under this Agreement or the execution, delivery, performance,
    validity or enforceability of this Agreement or any other Basic Agreement,
    except (in each case) such as have been obtained and are in full force and
    effect.
    No Violation
    . The consummation of the transactions contemplated by this Agreement and
    each other Basic Document and the fulfillment of the terms hereof and
    thereof do not conflict with, result in any breach of any of the terms and
    provisions of, or constitute (with or without notice or lapse of time) a
    default under, the articles of incorporation or bylaws of the Seller, or any
    indenture, mortgage, contract, agreement or other instrument to which the
    Seller is a party or by which it is bound; nor result in the creation or
    imposition of any Lien (other than Liens created hereunder) upon any of its
    properties pursuant to the terms of any such indenture, mortgage, contract,
    agreement or other instrument; nor violate any law or, to the best of the
    Seller's knowledge, any order, rule or regulation applicable to the Seller
    of any court or of any federal or State regulatory body, administrative
    agency or other governmental instrumentality having jurisdiction over the
    Seller or its properties.
    No Tax Liens
    . The Seller is not aware of any judgment or tax lien filings against it.
    No Proceedings
    . There are no actions, suits or proceedings pending or, to the knowledge of
    the Seller, threatened against or affecting the Seller, before or by any
    court, administrative agency, arbitrator or governmental body having
    jurisdiction over the Seller or its properties (A) asserting the invalidity
    of any Basic Document, (B) seeking to prevent the consummation of any of the
    transactions contemplated by the Basic Documents or (C) seeking any
    determination or ruling that might materially and adversely affect (1) the
    Seller, (2) its business, assets, operations or condition, financial or
    otherwise, or (3) the performance by the Seller of its obligations under, or
    the validity or enforceability of, any Basic Document. The Seller is not in
    default with respect to any order of any court, administrative agency,
    arbitrator or governmental body so as to materially and adversely affect the
    transactions contemplated by or the performance by the Seller of its
    obligations under the Basic Documents.
    Other Consents
    . The Seller has obtained or made all necessary consents, approvals, waivers
    and notifications of creditors, lessors and other nongovernmental persons,
    in each case in connection with the execution and delivery of, and the
    consummation of the transactions contemplated by, or the performance by the
    Seller of its obligations under, the Basic Documents.

 b. As to each Contract listed on a Schedule of Contracts, the following
    representations and warranties shall speak as of the related Closing Date,
    unless an earlier date is otherwise specified in which case such
    representations and warranties shall speak as of such earlier date:
    Schedule of Contracts
    . As of the related Cut-Off Date, the characteristics and all other
    information pertaining to the Contract set forth in the related Sale and
    Assignment and Schedule of Contracts was true and correct and the
    calculation of the Principal Balance appearing in such Schedule of Contracts
    for the Contract has been performed in accordance with this Agreement and
    are accurate.
    Security Interests
    . The Contract was secured by a valid and enforceable first priority
    security interest in favor of the Seller in the related Financed Vehicle,
    and such security interest has been duly perfected and is prior to all other
    Liens upon and security interests in such Financed Vehicle which exist or
    may thereafter arise or be created; such security interest is assignable and
    has been assigned by the Seller to the Purchaser pursuant to Section 2.01.
    The Seller has caused the filing of all appropriate financing statements in
    the proper filing office in the appropriate jurisdictions under applicable
    law in order to perfect the security interest in the Contract and in the
    related Financed Vehicle granted to the Purchaser hereunder. All financing
    statements filed against the Seller in favor of the Purchaser in connection
    herewith describing the Contract contain a statement to the following
    effect: "A purchase of or security interest in any collateral described in
    this financing statement will violate the rights of the Purchaser unless the
    Purchaser authorizes it."
    Title Documents
    . If the related Financed Vehicle was originated in a State in which
    (A) notation of a security interest on the Title Document is required or
    permitted to perfect such security interest, the Title Document for such
    Financed Vehicle shows, or if a new or replacement Title Document is being
    applied for with respect to such Financed Vehicle the Title Document will be
    received within 180 days of the Closing Date and will show the Seller named
    as the original secured party under the related Contract as the holder of a
    first priority security interest in such Financed Vehicle, and (B) the
    filing of a financing statement under the UCC is required to perfect a
    security interest in motor vehicles, such filings or recordings have been
    duly made and show the Seller named as the original secured party under the
    related Contract, and in either case, the Purchaser has the same rights as
    such secured party has or would have (if such secured party were still the
    owner of the Contract) against all parties claiming an interest in such
    Financed Vehicle.
    Title to the Contracts
    . Immediately prior to the Closing Date, the Seller had good and
    indefeasible title to and was the sole owner of each Contract to be
    transferred to the Purchaser pursuant to Section 2.01 free of Liens and,
    other than Liens created hereunder, upon transfer of such Contract to the
    Purchaser pursuant to Section 2.01, the Purchaser will have good and
    indefeasible title to and will be the sole owner of such Contract free of
    Liens, other than Liens created hereunder, and rights of any Person.
    Dollar Denominated; Current in Payment
    . The Contract was originated in the United States, is denominated in United
    States dollars and is payable in the United States. As of the related
    Cut-Off Date, the most recent scheduled payment due on such Contract has
    been made or was not delinquent by more than 30 days and, to the knowledge
    of the Seller, all payments on the Contract were made by the related
    Obligor.
    Tax Liens
    . There is no Lien against the related Financed Vehicle for delinquent
    taxes.
    Rescission, Offset, Etc.
    There is no right of rescission, offset, defense or counterclaim to the
    obligation of the Obligor to pay the unpaid principal or interest due under
    the Contract; the operation of the terms of the Contract or the exercise of
    any right thereunder will not render the Contract unenforceable in whole or
    in part or subject the Contract to any right of rescission, offset, defense
    or counterclaim, and no such right of rescission, offset, defense or
    counterclaim has been asserted; and the Seller has no knowledge that any
    such right of rescission, offset, defense or counterclaim has been asserted
    or threatened.
    Mechanics' Liens
    . There are no Liens or claims for work, labor, material or storage
    affecting the related Financed Vehicle which are or may become a Lien prior
    to or equal with the security interest granted by the Contract.
    Compliance with Laws
    . The Contract, and the sale of the Financed Vehicle sold thereunder,
    complied, at the time it was made, in all material respects with all
    applicable federal, State and local laws (and regulations thereunder),
    including usury, equal credit opportunity, fair credit reporting,
    truth-in-lending, licensing or other similar laws, the Federal Trade
    Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board's
    Regulations B and Z, State adaptations of the National Consumer Act and the
    Uniform Consumer Credit Code and other applicable State laws regulating
    installment loans in general and motor installment loans in particular; and,
    assuming that the Purchaser has obtained all necessary licenses and
    approvals, the consummation of the transactions herein contemplated,
    including the sale, transfer and assignment of the Contract and the related
    Financed Vehicle to the Purchaser, will not violate any applicable federal
    or State law
    
    or cause any Contract to be unenforceable.
    Valid and Binding
    . The Contract is the legal, valid and binding obligation of the Obligor
    thereunder and is enforceable in accordance with its terms, except as
    enforcement may be limited by bankruptcy, insolvency or similar laws
    affecting the enforcement of creditors' rights generally; all parties to the
    Contract had full legal capacity to execute and deliver the Contract and all
    other documents related thereto and to grant the security interest purported
    to be granted thereby; the terms of the Contract have not been waived,
    amended or modified in any respect, except by instruments that are part of
    the Contract Documents; and no such waiver, amendment or modification has
    caused the Contract to fail to meet all of the representations, warranties
    and conditions set forth with respect thereto.
    Enforceability
    . The Contract contains customary and enforceable provisions such as to
    render the rights and remedies of the holder or assignee thereof adequate
    for the realization against the collateral of the benefits of the security,
    subject, as to enforceability, to bankruptcy, insolvency, reorganization or
    similar laws affecting the enforcement of creditors' rights generally.
    No Default
    . With respect to each Contract, (A) there was no default, breach, violation
    or event permitting acceleration existing thereunder (except payment
    delinquencies permitted by clause (v) of this subsection), (B) there exists
    no event which, with notice, the expiration of any grace or cure period,
    would constitute a default, breach, violation or event permitting
    acceleration thereunder and (C) the Seller has not waived any such default,
    breach, violation or event permitting acceleration except payment
    delinquencies permitted by clause (v) of this subsection.
    Insurance
    . The Contract requires that the related Obligor obtain and maintain in
    effect for the related Financed Vehicle until the Maturity Date of such
    Contract and, at the Cut-Off Date, the related Financed Vehicle will be
    covered by a comprehensive and collision insurance policy (1) in an amount
    at least equal to the lesser of (a) its maximum insurable value or (b) the
    Principal Balance due from the Obligor under the related Contract,
    (2) naming the Seller as a loss payee and (3) insuring against loss and
    damage due to fire, theft, transportation, collision and other risks
    generally covered by comprehensive and collision coverage.
    Acquisition of Contract
    . The Contract was originated directly by E-LOAN in the ordinary course of
    its business. The Contract has been originated in conformity with each of
    the Eligibility Criteria and the Underwriting Guidelines.
    Level Payments; Finance Charge
    . The Contract provides (A) for the payment of a finance charge calculated
    at its APR based on the simple interest method, (B) payments thereunder
    shall be applied, and payments under the Contract have been applied, in
    accordance with the simple interest method and (C) that payments under the
    Contract are due monthly in level payments through the Maturity Date of such
    Contract in an amount sufficient to fully amortize the Principal Balance of
    such Contract by its Maturity Date, assuming timely payment by the Obligor,
    except that the payment in the first or last month in the life of the
    Contract may be
    
    up to 10% greater or less than the level Monthly Payment amount.
    One Original
    . There is only one original of such Contract. Such original, together with
    all other Contract Documents and all other papers, documents and
    computerized records comprising the related Contract File, is being held by
    the Custodian; provided that, in relation to a Contract which is a
    PowerCheck
    ®
    , within 90 days of the date of origination of such Contract, the Seller
    will deliver to the Custodian either the original PowerCheck
    ®
    or an affidavit attesting as to the destruction of such original Contract.
    Except as otherwise provided in the Servicing and Custodian Agreement, the
    Custodian is holding the related Contract File solely on behalf and for the
    benefit of the Purchaser. None of the Contract Documents that constitute or
    evidence each Contract has any marks or notations indicating that it has
    been pledged, assigned or otherwise conveyed to any Person other than the
    Purchaser. With respect to Electronic Chattel Paper, to the extent they
    exist, (i) each copy of an original Contract and copy of a copy is readily
    identifiable as a copy that is not the authoritative copy, (ii) any revision
    of the authoritative copy is readily identifiable as an authorized or
    unauthorized revision and (iii) each original Contract identifies the
    Purchaser as the assignee of such Contract.
    Identification
    . The Seller has clearly marked its electronic records to indicate that the
    Contract is owned by the Purchaser.
    Principal Balance
    . At the date of origination of the Contract, the original principal balance
    of the Contract was not greater than the purchase price to the related
    Obligor (including taxes, warranties, licenses and related charges) of the
    related Financed Vehicle.
    Location of Contract Files
    . The Contract Files are kept at one or more of the locations listed in
    Schedule I, as that Schedule may be amended from time to time with the
    consent of the Purchaser.
    No Government Entity Obligor
    . The related Obligor shall not be a local, State or federal governmental
    entity.
    Chattel Paper
    . The Contract constitutes "chattel paper, and more particularly, the
    Contract constitutes either tangible chattel paper" or, only upon the prior
    written consent of the Purchaser, "electronicl chattel paper," as such terms
    in quotation marks are defined in the applicable UCC.
    Priority of Interest
    . This Agreement creates a valid and continuing security interest (as
    defined in the UCC) in the Contract in favor of the Purchaser, which
    security interest is prior to all other Liens, and is enforceable as such as
    against creditors of and purchasers from the Seller. Other than the security
    interest granted to the Purchaser pursuant to this Agreement, the Seller has
    not pledged, assigned, sold, granted a security interest in, or otherwise
    conveyed the Contract. There are no financing statements against the Seller
    that include the Contracts other than any financing statement relating to
    the security interest granted to the Purchaser hereunder or a financing
    statement that has been terminated or subordinated to the rights of the
    Purchaser.
    No Adverse Selection
    . Except for specifically selected Contracts which the Seller may present
    for purchase by the Purchaser in the Purchaser's sole and absolute
    discretion, no adverse selection procedures have been utilized in selecting
    the Contract from all other similar Contracts purchased or owned by the
    Seller. Each of the Contracts included in the Schedule of Contracts
    satisfies the Eligibility Criteria.
    No Extensions
    . The number of, or timing of, scheduled payments has not been changed on
    any Contract on or before the Closing Date, except as reflected on the
    related Schedule of Contracts.
    Repossession
    . On or prior to the Closing Date, the related Financed Vehicle has not been
    repossessed.
    Prepayment of Contracts
    . Any prepayment in full of the Contract by the related Obligor will consist
    of the entire outstanding Principal Balance of such Contract together with
    all accrued and unpaid interest thereon at the related APR.
    No Consent; No Bulk Transfer Law Violation
    . The Contract does not require the related Obligor to consent to or receive
    notice of its transfer, sale or assignment and the sale, transfer and
    assignment of such Contract, together with all Contracts being sold,
    transferred and assigned on the Closing Date, will not violate any
    applicable bulk transfer laws.
    Refinanced Contracts
    . With respect to a Refinanced Contract, the Seller has paid the refinanced
    amount under the related Contract directly to the prior lender or to the
    Obligor for delivery to the prior lender.

Section 3.02.   Repurchase of Certain Contracts.

 a. The representations and warranties of the Seller set forth in Section 3.01
    with respect to each Contract shall survive delivery of the related Contract
    Files to the Purchaser and shall continue until the termination of this
    Agreement. Upon discovery by the Seller, the Purchaser or the Servicer that
    any of the representations and warranties in Section 3.01 was incorrect as
    of the time made or that any of the Contract Documents relating to any
    Contract has not been properly executed by the Obligor or contains a
    material defect or has not been received by the Custodian, the Seller or the
    Purchaser, as the case may be, making such discovery shall give prompt
    notice to the other. If any such defect, incorrectness or omission
    materially and adversely affects the interest of the Purchaser, the Seller
    shall cure the defect or eliminate or otherwise cure the circumstances or
    condition in respect of which such representation or warranty was incorrect
    as of the time made. If the Seller is unable to do so by the last day of the
    Collection Period following the Collection Period during which the Seller
    becomes aware of or receives notice from the Purchaser or the Servicer of
    such defect, incorrectness or omission, it shall repurchase such Contract on
    or before (as the Seller may elect) the last Business Day of such Collection
    Period from the Purchaser for an amount equal to the related Repurchase
    Amount in the manner set forth in Section 3.02(b). Upon any such repurchase,
    the Purchaser shall execute and deliver such instruments of transfer or
    assignment, in each case without recourse, as shall be necessary to vest in
    the Seller title to the Contract so repurchased; such instruments of
    transfer or assignment to be prepared by the Seller at the Seller's expense.
    Subject to Section 5.01, the sole remedy of the Purchaser with respect to a
    breach of the Seller's representations and warranties pursuant to
    Section 3.01 shall be to enforce the Seller's obligation to repurchase
    Contracts pursuant to this Section; provided, however, that the Seller shall
    indemnify the Purchaser against all costs, expenses, losses, damages, claims
    and liabilities, including reasonable fees and expenses of counsel, which
    may be asserted against or incurred as a result of third-party claims
    arising out of the events or facts giving rise to such breach. Any costs or
    expenses incurred by the Purchaser, including reasonable fees and expenses
    of counsel, in connection with the transfer or assignment of Contracts back
    to the Seller, shall be reimbursed by the Seller within two Business Days of
    receipt of an invoice from the Purchaser. This Section shall survive the
    termination of this Agreement.
 b. The Seller shall remit to the Collection Account the Repurchase Amount for
    each Repurchased Contract to be repurchased by it on the Business Day
    preceding the Servicer Report Date following the end of the Collection
    Period in which the related Contract is required to be repurchased. Upon
    repurchase of such Repurchased Contracts, E-LOAN shall execute and deliver
    to the Custodian, as acknowledged by the Purchaser, a Notice of Repurchased
    Contract.

Section 3.03.   Collecting Title Documents Not Delivered at the Closing Date.
The Seller shall use its best efforts to collect such Title Document from the
registrar of titles as promptly as possible and shall deliver such Title
Documents promptly to the Custodian. The Seller shall deliver to the Purchaser
on each Servicer Report Date, a schedule of Title Documents for the related
Financed Vehicles which, as of the last day of the related Collection Period, or
as of the related Closing Date in the case of the first Servicer Report Date, do
not show the Seller as first lienholder. If any such Title Document showing the
Seller as first lienholder is not received by the Purchaser or its agent within
180 days after the related Closing Date, then the representation and warranty in
Section 3.01(b)(iii) in respect of such Contract shall be deemed to have been
incorrect in a manner that materially and adversely affects the Purchaser and on
such 180th day, the Seller shall remit to the Collection Account the Repurchase
Amount in respect of the related Contract.

Section 3.04.   Collecting Original PowerCheck®. The Seller shall use its best
efforts to collect such PowerCheck® as promptly as possible and shall deliver
such PowerCheck® Contracts promptly to the Custodian. If an original PowerCheck®
or an affidavit of destruction of the PowerCheck® is not delivered within 90
days following origination of the related Contract, then the representation and
warranty in Section 3.01(b)(xvi) in respect of such Contract shall be deemed to
have been incorrect in a manner that materially and adversely affects the
Purchaser and on such 90th day, the Seller shall remit to the Collection Account
the Repurchase Amount in respect of the related Contract.

Section 3.05.   Contract Information. The Seller shall retain all data
(including computerized title records) relating directly to, or maintained in
connection with, the origination of the Contracts at the address of the Seller
set forth in Section 6.05 or, upon 15 days' notice to the Purchaser, at such
other place where the principal offices of the Seller are located, and shall
give the Purchaser access to all data (including computerized title records) at
all reasonable times. On each Closing Date, or more frequently as the Purchaser
may request, the Seller shall deliver to or at the direction of the Purchaser
all data (including computerized title records and, to the extent transferable,
related operating software) relating to the origination of the Contracts
including the items listed in Part I of Schedule IV. The Seller and the
Purchaser shall implement such physical and other security measures as shall be
necessary to (i) ensure the security and confidentiality of the "nonpublic
personal information" of each Obligor, (ii) protect against any threats or
hazards to the security and integrity of such nonpublic personal information and
(iii) protect against any unauthorized access to or use of such nonpublic
personal information.

Section 3.06.   Access to Certain Documentation and Information Regarding
Contracts. Notwithstanding any other provision of this Agreement, the Seller
shall provide to the Purchaser reasonable access to its premises to inspect,
audit and make copies of and abstracts from the Seller's records regarding the
Contracts. Access shall be afforded without charge, but only upon reasonable
request and notice during normal business hours at designated offices of the
Seller. In addition to the foregoing, the Seller shall comply with any of the
Purchaser's bank regulatory examination requests; provided, the costs and
expenses relating to each such review shall be paid by the Purchaser.

ARTICLE FOUR
THE SELLER

Section 4.01.   Corporate Existence. During the term of this Agreement, the
Seller will keep in full force and effect its existence, rights and franchises
as a corporation under the laws of the State of Delaware and will obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, and each other instrument or agreement
necessary or appropriate to the proper administration of this Agreement and the
transactions contemplated hereby. All transactions and dealings between the
Seller and its Affiliates will be conducted on an arm's-length basis.

Section 4.02.   Liability of Seller; Indemnities. The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by such Seller under this Agreement.

 a. The Seller shall indemnify, defend and hold harmless the Purchaser from and
    against any taxes that may at any time be asserted against the Purchaser
    with respect to the origination, ownership, income received on, or gross
    receipts related to the Contracts with respect to any period of time through
    the Cut-Off Date related to each Contract and costs and expenses in
    defending against the same.
 b. The Seller shall indemnify, defend and hold harmless the Purchaser from and
    against any loss, liability, claim, damage or expense arising out of or
    incurred in connection with (i) the Seller's willful misfeasance, bad faith
    or negligence (other than errors in judgment) in the performance of its
    duties under this Agreement, (ii) the acceptance or performance of the
    duties herein, except to the extent that such cost, expense, loss, claim,
    damage or liability shall be due to the willful misfeasance, bad faith or
    negligence of the Purchaser or shall arise from the breach by the Purchaser
    of any of its obligations hereunder and (iii) the origination, purchase or
    sale of the Contracts, and the sale of the Financed Vehicles sold
    thereunder, did not comply in all material respects with all applicable
    federal, State and local laws and regulations.

    Indemnification under this Section shall include reasonable fees and
    expenses of counsel and expenses of litigation. If the Seller shall have
    made any indemnity payments pursuant to this Section and the Person to or on
    behalf of whom such payments are made thereafter shall collect any of such
    amounts from others, such Person shall promptly repay such amounts to such
    Seller, without interest. This Section shall survive the termination of this
    Agreement.

Section 4.03.   Merger or Consolidation of, or Assumption of the Obligations of,
the Seller; Certain Limitations. The Seller shall not consolidate with nor merge
into any other entity or convey, transfer or lease substantially all of its
assets as an entirety to any Person unless the entity formed by such
consolidation or into which such Seller has merged or the Person which acquires
by conveyance, transfer or lease substantially all the assets of the Seller as
an entirety, can lawfully perform the obligations of the Seller hereunder and
executes and delivers to the Purchaser an agreement in form and substance
reasonably satisfactory to the Purchaser, which contains an assumption by such
successor entity of the due and punctual performance and observance of each
covenant and condition to be performed or observed by the Seller under this
Agreement.

Section 4.04.   Limitation on Liability of Seller and Others. The Seller and any
director or officer or employee or agent of the Seller may rely in good faith on
any document of any kind, prima facie properly executed and submitted by any
Person respecting any matters arising hereunder. The Seller shall not be under
any obligation to appear in, prosecute or defend any legal action that shall not
be incidental to its obligations under this Agreement, and that in its opinion
may involve it in any expense or liability. The Purchaser shall indemnify and
hold harmless the Seller from and against any cost, fee, damage or expense
resulting from, the negligence or willful misconduct of the Purchaser as a
result of, the Seller complying with any direction or instruction from the
Purchaser (except to the extent that such cost, fee, damage or expense shall be
due to the willful misfeasance, bad faith or negligence of the Seller or shall
arise from the breach by the Seller of any of its obligations hereunder). The
indemnities contained in this Section shall survive the termination of this
Agreement.

Section 4.05.   Performance of Obligations. The Seller shall punctually perform
and observe all of their respective obligations and agreements contained in the
Basic Documents.

Section 4.06.   Financial Covenants.

 a. The Seller covenants and agrees that:
     i.   It shall not permit its maintenance of cash or cash equivalents (in
          the form of unrestricted cash, restricted cash not in excess of
          $5,000,000, but excluding amounts borrowed to satisfy commitments to
          acquire Contracts) to be less than $15,000,000, as of the Initial
          Closing Date and the last day of each Collection Period;
     ii.  It shall not permit its three month rolling average of the aggregate
          principal amount of all Contracts and mortgage loans (including
          without limitation home equity loans and lines of credit) originated
          and funded by Seller to be less than $250,000,000, as of the Initial
          Closing Date and the last day of each Collection Period;
     iii. It shall not permit its ratio of (i) cash or cash equivalents as
          described in (a) above, to (ii) current liabilities, excluding amounts
          payable under all of the Seller's warehouse or revolving lines of
          credit used to fund its mortgage or direct auto loans, to be less than
          1 to 1, as of the last day of each Collection Period;
     iv.  It shall not permit its Tangible Net Worth to be less than
          $25,000,000, as of the Initial Closing Date and the last day of each
          Collection Period; and
     v.   It shall not permit its three month rolling average of auto loan
          originations to be less than $30,000,000, as of the last day of each
          Collection Period.

 b. On each Servicer Report Date, the Seller shall deliver to the Purchaser a
    Financial Covenant Report.

Section 4.07.   Minimum Requirements. During the Funding Period, the Seller
shall sell to Purchaser, and Purchaser shall purchase from Seller a minimum of
(i) 40% of the Contracts originated annually by the Seller, beginning on the
Initial Closing Date and ending on July 15, 2005 and (ii) 35% of the Contracts
originated annually by the Seller, beginning on July 14, 2005 and ending on
July 13, 2006; provided, that, Opt Out Contracts, Contracts arising from
person-to-person transactions and Contracts where the Obligor has a FICO score
between 600 and 639 shall be excluded from the calculation of Contracts
originated annually.

Section 4.08.   Delivery of Contract Files. Prior to each Closing Date, the
Seller shall, at its own expense, deliver the Contract Files to the Custodian,
or such other Person designated by the Purchaser at such place or places as the
Purchaser may reasonably designate and the Seller shall cooperate in good faith
to effect such delivery.

Section 4.09.   Rebates. On or before each Servicer Report Date, the Seller
shall remit to the Purchaser the amount of any Rebates.

ARTICLE FIVE
EVENTS OF DEFAULT

Section 5.01.   Events of Default. If any one of the following events (each, an
"Event of Default") shall occur and be continuing:

 a. any failure by the Seller to deposit or credit, or to deliver to the
    Collection Account, any amount received by the Seller in relation to the
    Contracts on or after the Cut-Off Date that shall continue unremedied for a
    period of three Business Days after written notice of such failure is
    received by the Seller or after discovery of such failure by an officer of
    the Seller;
 b. Seller shall permit the aggregate amount of its cash and cash equivalents
    (inclusive of restricted cash not in excess of $5,000,000, but excluding
    amounts borrowed to satisfy commitments to acquire Contracts) to be less
    than $15,000,000, as of the last day of any Collection Period;
 c. Seller shall permit its Tangible Net Worth to be less than $25,000,000, as
    of the last day of any Collection Period;
 d. Seller shall permit its 3 month rolling average of the Aggregate Principal
    Amount of all Contracts and mortgage loans (including without limitation
    home equity loans and lines of credit) originated and funded by Seller to be
    less than $250,000,000, as of the last day of each Collection Period;
 e. Seller shall permit its ratio of (i) cash and cash equivalents as described
    in Section 5.01(b) above, to (ii) current liabilities, excluding amounts
    payable under all of the Seller's warehouse or revolving lines of credit
    used to fund its mortgage or direct auto loans, to be less than 1 to 1, as
    of the last day of any Collection Period;
 f. except as otherwise set forth in this Section, failure on the part of the
    Seller duly to observe or to perform in any material respect any other
    covenants or agreements of the Seller set forth in this Agreement or any
    other Basic Document which failure shall (i) materially and adversely affect
    the rights of the Purchaser and (ii) continue unremedied for a period of 30
    days after the date on which written notice of such failure, requiring the
    same to be remedied, shall have been given to the Seller by the Purchaser or
    after discovery of such failure by an officer of the Seller;
 g. the occurrence of an Insolvency Event with respect to the Seller;
 h. any representation, warranty or statement of the Seller made in this
    Agreement or any certificate, report or other writing delivered pursuant
    hereto shall prove to be incorrect in any material respect as of the time
    when the same shall have been made (excluding, however, any representation
    or warranty to which Section 3.02, 3.03 or 3.04 shall be applicable so long
    as the Seller shall be in compliance with Section 3.02, 3.03 or 3.04, as the
    case may be), and the incorrectness of such representation, warranty or
    statement has a material adverse effect on the Purchaser, and, within 30
    days after written notice thereof shall have been given to the Seller by the
    Purchaser, the circumstance or condition in respect of which such
    representation, warranty or statement was incorrect shall not have been
    eliminated or otherwise cured;
 i. (i) a Change of Control shall have occurred or (ii) the Seller shall have
    failed to comply with Section 4.03; or
 j. a Performance Termination Event shall have occurred;

    then, and in each and every case, so long as such Event of Default shall not
    have been remedied, the Purchaser, by notice then given in writing to Seller
    may terminate this Agreement.

Section 5.02.   Waiver of Past Defaults. The Purchaser may waive in writing any
default by the Seller in the performance of its obligations hereunder and its
consequences. Upon any such waiver of a past default, such default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been remedied for every purpose of this Agreement. No such waiver shall extend
to any subsequent or other default or impair any right consequent thereto.

ARTICLE SIX
MISCELLANEOUS

Section 6.01.   Amendment. This Agreement may be amended by the parties hereto
at any time, but only by an agreement in writing executed by the parties to this
Agreement.

Section 6.02.   Protection of Title to Contracts.

 a. The Seller shall execute and file such financing statements, cause to be
    executed and filed such amendments and continuation statements and make such
    notations on records or documents of title, all in such manner and in such
    places as may be required by law fully to preserve, maintain and protect the
    first priority perfected security interest of the Purchaser in the
    Contracts, the Financed Vehicles, all other collateral sold to the Purchaser
    pursuant to this Agreement and in all proceeds of the foregoing. The Seller
    and the Servicer shall deliver (or cause to be delivered) to the Purchaser
    file-stamped copies of, or filing receipts for, any document filed as
    provided above, as soon as available following such filing. Notwithstanding
    the foregoing, to the extent that the laws of any State require that the
    Purchaser be named as lien holder in order for the Purchaser to have an
    enforceable first priority perfected security interest in the related
    Financed Vehicle, the Purchaser shall pay all costs and fees incurred by the
    Seller in obtaining such documents. Further, the Seller shall notify the
    Purchaser upon becoming aware that a State requires notation on a Title
    Document to perfect the security interest of the Purchaser in the related
    Financed Vehicles.
 b. The Seller shall not change its name, identity or corporate structure in any
    manner that would, could or might make any financing statement or
    continuation statement filed in accordance with Section 2.02(f) or 6.02(a)
    seriously misleading within the meaning of Section 9-507 of the UCC, unless
    it shall have given the Purchaser at least 60 days' prior written notice
    thereof and shall have promptly filed appropriate amendments to all
    previously filed financing statements or continuation statements.

    The Seller shall give the Purchaser at least 60 days' prior written notice
    of any relocation of the principal executive office of the Seller or its
    reincorporation in a different jurisdiction if, as a result of such
    relocation or reincorporation, the applicable provisions of the UCC would
    require the filing of any amendment of any previously filed financing or
    continuation statement or of any new financing statement and shall promptly
    file any such amendment or new financing statement as may be required to
    preserve and protect the interests of the Purchaser in the Contracts,
    Financed Vehicles, all other collateral sold to the Purchaser pursuant to
    this Agreement and all proceeds of the foregoing and shall deliver to the
    Purchaser evidence of filing of such financing statements and amendments.

    During the term of this Agreement, the Seller shall maintain its chief
    executive office in one of the States of the United States, other than
    Louisiana.

 c. The Seller shall maintain or cause to be maintained its computer systems so
    that, from and after the time of sale of a Contract under this Agreement,
    the computer systems and records (including any backup archives) that shall
    refer to such Contract indicate clearly the interest of the Purchaser in
    such Contract and that such Contract is owned by the Purchaser. Indication
    of the Purchaser's ownership of a Contract shall be deleted from or modified
    on the computer systems and records of the Seller, if any, when, and only
    when, the related Contract shall have been paid in full or repurchased.
 d. If at any time the Seller shall propose to sell, grant a security interest
    in, or otherwise transfer any interest in retail motor vehicle installment
    sales contracts or installment loans to any prospective purchaser, lender or
    other transferee, the Seller shall give or cause to be given to such
    prospective purchaser, lender or other transferee computer tapes, records or
    print-outs (including any restored from back-up archives) that, if they
    shall refer in any manner whatsoever to any Contract, shall indicate clearly
    that such Contract has been sold and is owned by the Purchaser.
 e. The Seller shall permit the Purchaser and its agents, at any time upon
    reasonable request and notice during normal business hours, to inspect,
    audit and make copies of and abstracts from the Seller's records regarding
    any Contract.
 f. Upon request, the Seller shall furnish to the Purchaser, as promptly as
    practicable, a list of all Contracts currently subject to this Agreement,
    together with a reconciliation of such list to the several Schedule of
    Contracts.
 g. Other than the costs and disbursements incurred by the Seller in connection
    with filing the financing statements referenced in Section 2.02(e) and the
    filing of financing statements, amendments and continuation statements
    pursuant to this Section, and in having the lien of the Seller noted on the
    Title Documents, the Purchaser shall pay all reasonable costs and
    disbursements in connection with the perfection and the maintenance of
    perfection, as against all third parties, of the Purchaser's right, title
    and interest in and to the Contracts and in connection with maintaining the
    first priority security interest in the Financed Vehicles and the proceeds
    thereof, including all costs incurred in connection with any application to
    name the Purchaser or its assigns as the lienholder as to any Financed
    Vehicle.

Section 6.03.   Buy Rate Matrix. The Purchaser may revise the Buy Rate Matrix
from time to time, upon at least three Business Days prior written notice to the
Seller.

Section 6.04.   Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

Section 6.05.   Notices. All demands, notices and communications under this
Agreement shall, except as otherwise provided for herein, be in writing
personally delivered or mailed by certified mail, return receipt requested, and
shall be deemed to have been duly given upon receipt in the case of:

if to the Seller, to:

E-LOAN, Inc
6230 Stoneridge Mall Road
Pleasanton, California 94588
Attention: Darren Nelson
Telephone: (925) 847-6152 Facsimile: (925) 520-6122

With a copy to:

Scott McKinlay
Senior Legal Officer
E-LOAN, Inc.
6230 Stoneridge Mall Road
Pleasanton, California 94588
Telephone: (925) 847-6154

Facsimile: (925) 520-6122

if to the Purchaser to:

Merrill Lynch Bank USA
c/o Merrill Lynch Commercial Finance Corp.
4 World Financial Center, 10th Floor
New York, New York 10080
Attention: John F. Blackburn
Telephone: (212) 449-9023
Facsimile: (212) 449-6673

or, in each case, to such other address as any party shall have provided to the
other parties in writing. Any notice required to be in writing hereunder shall
be deemed given if such notice is mailed by certified mail, postage prepaid, or
hand-delivered to the address of such party as provided above. Any notice so
mailed within the time prescribed herein shall be conclusively presumed to have
been duly given, whether or not such addressee shall receive such notice.

Section 6.06.   Severability of Provisions. If one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

Section 6.07.   Assignment.

 a. Notwithstanding anything to the contrary contained herein, except as
    provided in Section 4.03, the Seller may not transfer or assign all or a
    portion of its rights, obligations and duties under this Agreement unless
    the Purchaser has consented to such transfer or assignment.
 b. The Seller hereby acknowledges and consents to any mortgage, pledge,
    assignment and grant of a security interest by the Purchaser of all or a
    portion of its right, title and interest in, to and under the Contracts or
    the assignment of any or all of the Purchaser's rights and obligations
    hereunder to any other Person.

Section 6.08.   Third Party Beneficiaries. Except as otherwise specifically
provided herein, the parties hereto hereby manifest their intent that no third
party shall be deemed a third party beneficiary of this Agreement, and
specifically that the Obligors are not third party beneficiaries of this
Agreement.

Section 6.09.   Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same instrument.

Section 6.10.   Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

Section 6.11.   Confidentiality. Each of the Seller and the Purchaser agrees for
itself and its Affiliates to maintain the Basic Documents and the information
therein and any proprietary information a party obtains from or about another
party as confidential information and not to disclose such documents or
information except (i) to their respective Representatives who need to know such
information for purposes of evaluating the transactions contemplated thereby,
who are informed of the confidential nature of such documents and information
and who agree to be bound by the terms of this Section, (ii) as necessary to
perform this Agreement, and in order to obtain any consents, approvals, waivers
or other arrangements required to permit the execution, delivery and performance
of the Basic Documents, but only to the extent required by any governmental
authority pursuant to legal process or as required by applicable law and
(iii) as necessary to comply with the securities laws and regulations of any
country or political subdivision thereof. In the event any such party is
required or requested to make any disclosure pursuant to clause (ii) above, the
disclosing party shall use reasonable efforts to give prompt notice of such
requirement or request so that the non- disclosing party can seek an appropriate
protective order. Notwithstanding anything to the contrary contained in this
Agreement, all persons may disclose to any and all persons, without limitations
of any kind, the purported or claimed U.S. federal income tax treatment of this
Agreement, any fact that may be relevant to understanding the purported or
claimed U.S. federal income tax treatment of this Agreement, and all materials
of any kind (including opinions or other tax analyses) relating to such U.S.
federal income tax treatment or fact, other than the name of the parties or any
other Person named herein, or information that would permit identification of
the parties or such other Persons, and any pricing terms or other nonpublic
business or financial information that is unrelated to the purported or claimed
federal income tax treatment of the transaction to the taxpayer and is not
relevant to understanding the purported or claimed federal income tax treatment
of the transaction to the taxpayer. This Section shall survive for a period of
one year following the termination of this Agreement.

Section 6.12.   Use of Name.

 a. The Seller agrees for itself and its Affiliates that it will not use the
    name "Merrill Lynch," or any servicemark or trademark of the Purchaser or
    any Affiliate thereof, in any public disclosures and will take reasonable
    measures not to use the same in any context in marketing the business of the
    Seller and its Affiliates without the express prior written consent of the
    Purchaser, unless required to do so by law.
 b. The Purchaser agrees for itself and its Affiliates that none of them will
    use the name "E-LOAN," "E-LOAN, Inc" or any servicemark or trademark of
    E-LOAN or any Affiliate thereof, in any public disclosures and will take
    reasonable measures not to use the same in any context in marketing the
    business of the Purchaser and its Affiliates without the express prior
    written consent of E-LOAN, unless required to do so by law.

Section 6.13.   Expenses. Except as otherwise provided herein, each party to
this Agreement shall be responsible for paying their respective costs and
expenses, including legal and out of pocket expenses, in connection with the
negotiation, preparation and execution and delivery of the Agreement and the
other Transaction Documents.

Section 6.14.   Securitization.

 a. Notwithstanding Sections 6.11 and 6.12, the Purchaser may (i) disclose in
    the prospectus or other offering document relating to any Securitization the
    fact that some (and may include the applicable percentage) of the motor
    vehicle contracts included in the transaction were originated by the Seller,
    (ii) include in any periodic report issued in connection with any such
    Securitization, descriptive data for all of the Contracts that are included
    in such Securitization or for a Contract that is being purchased from the
    Seller pursuant to the terms of this Agreement or for all Contracts that
    have been purchased from the Seller pursuant to the terms of this Agreement
    and (iii) provide to (A) any conduit involved in a conduit Securitization
    and that conduit's program support providers, (B) any nationally recognized
    statistical rating organization rating the asset-backed securities issued in
    connection with any Securitization and (C) any provider of credit or
    liquidity enhancement in such Securitization, descriptive data for the
    Contracts included in such Securitization or for all Contracts that have
    been purchased from the Seller pursuant to the terms of this Agreement. Any
    prospectus or other offering document or periodic report issued in
    connection with a Securitization may discuss the Seller's underwriting
    standards or contain a statement indicating that any Contract included in
    the transaction complied with the Seller's underwriting standards.
 b. At the request of the Purchaser, the Seller shall use its reasonable efforts
    to cooperate with any such Securitization upon payment to it of its
    reasonable fees and expenses incurred in complying with any such request.
 c. The Seller shall continue to be responsible for its obligations under the
    Basic Documents.
 d. The Seller shall not be required to incur any additional costs as a result
    of any Securitization that are not otherwise reimbursed to the Seller.
 e. This Section shall survive the termination of this Agreement.

Section 6.15.   Separate Counterparts. For the purpose of facilitating the
execution of this Agreement and for other purposes, this Agreement may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and all of which counterparts
shall constitute but one and the same instrument.

Section 6.16.  Termination of Agreement. Except for the provisions of this
Agreement which are stated to survive termination hereof, this Agreement shall
terminate upon termination of the Funding Period.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

E-LOAN, INC.,
as Seller

By: ____/s/ Mark Lefanowicz________________

Name: Mark Lefanowicz
Title: President

MERRILL LYNCH BANK USA,
as Purchaser

By: _____/s/ John F. Blackburn

Name: John F. Blackburn
Title: Managing Director




--------------------------------------------------------------------------------




SCHEDULE I

LOCATION OF CONTRACT FILES

4315 Pickett Road
St. Joseph, Missouri 64503
Attn: John J. Chappell
Joseph D. Booz

 




--------------------------------------------------------------------------------




SCHEDULE II

FINANCIAL COVENANT REPORT


[Date]

Reference is hereby made to the Purchase and Sale Agreement, dated as of
July 14, 2004 (the "Purchase and Sale Agreement"), between E- LOAN, Inc, as
seller, and Merrill Lynch Bank USA, as purchaser (the "Purchaser"). Capitalized
terms used herein that are not otherwise defined shall have the meanings
ascribed thereto in the Purchase and Sale Agreement. The following information
pertains to the _______, 20__, Collection Period:

[Include calculations per Section 4.06].




--------------------------------------------------------------------------------




SCHEDULE III

SCHEDULE OF CONTRACTS INFORMATION

The Schedule of Contracts will contain the following as of the Cut-Off Date with
respect to each Contract and all Contracts being sold on the related Closing
Date:

 i.    date the Contract was funded;
 ii.   Contract Number;
 iii.  Maturity Date;
 iv.   Monthly Payment;
 v.    Due Date and the first Due Date;
 vi.   Financed Vehicle VIN number;
 vii.  Principal Balance of each Contract and the aggregate Principal Balance of
       all Contracts being sold;
 viii. number of Contracts;
 ix.   original term of each Contract;
 x.    remaining term to maturity of each Contract and the weighted average
       maturity of all Contracts being sold;
 xi.   APR for each Contract and the weighted average APR for all Contracts
       being sold on the related Closing Date;
 xii.  model year of each Financed Vehicle relating to an Obligor with a FICO
       score below 700;
 xiii. mileage of each Financed Vehicle relating to an Obligor with a FICO score
       below 700;
 xiv.  Amount Financed as to each Contract;
 xv.   FICO score of each Obligor and co-Obligor, if any;
 xvi.  whether the related Contract relates to a purchase of a Financed Vehicle
       or a Refinanced Contract and the relative percentage of Contracts being
       sold that relate purchases of Financed Vehicles or Refinanced Contracts;
       and
 xvii. whether the related Financed Vehicle is a new or a pre-owned vehicle and
       the relative percentage of Contracts being sold as to which the related
       Financed Vehicles are new vehicles or pre-owned vehicles.




--------------------------------------------------------------------------------




SCHEDULE IV*

SELLER INFORMATION AND LOAN DATA

 

 

*This Schedule has been omitted in accordance with Item 601 of Regulation S-K,
and will be provided upon request.




--------------------------------------------------------------------------------




**Confidential Treatment Requested         

SCHEDULE V

ELIGIBILITY CRITERIA

Below are the criteria by which each Contract under the Purchase and Sale
Agreement, dated as of July 14, 2004 (the "Purchase and Sale Agreement"),
between E-LOAN, Inc., as seller and Merrill Lynch Bank USA, as purchaser, was
originated. Any of these criteria may be changed from time to time by mutual
consent of the parties to the Purchase and Sale Agreement. Capitalized terms
used herein that are not otherwise defined shall have the meanings ascribed
thereto in the Purchase and Sale Agreement.

[**]




--------------------------------------------------------------------------------




**Confidential Treatment Requested         

SCHEDULE VI

UNDERWRITING GUIDELINES

Below are the minimum standards that have been satisfied by each Obligor (and
each co-obligor, if any) under each Contract subject to the Purchase and Sale
Agreement, dated as of July 14, 2004 (the "Purchase and Sale Agreement"),
between E-LOAN, Inc., as seller and Merrill Lynch Bank USA, as purchaser. Any of
these standards may be changed from time to time by mutual consent of the
parties to the Purchase and Sale Agreement. Capitalized terms used herein that
are not otherwise defined shall have the meanings ascribed thereto in the
Purchase and Sale Agreement.

Underwriting Guidelines - Credit/Scoring/Authorities

Overview - Credit Authorities

Introduction

. Credit Authority will be established for each level by role as defined below.
Authorities are "up to and including" the amounts indicated. Exceptions to the
amounts shown below may be made based upon need and other factors, but only with
concurrence of Credit Risk Management and the General Manager.



Credit Authorities

The following table provides the lending limits and allowable exceptions related
to the corresponding role.

[**]

Documentation

All exceptions are required to be documented in detail, in the note section of
Exceptions of APPRO.

Role/Exception

Definitions

.



[**]

Additional Responsibilities

Managers should regularly review exceptions and overrides approved by
Supervisors/Sr. Analysts.

During weekend, holiday, off-hour work, or under other special circumstances,
temporary credit authority may be delegated to qualified individuals with lesser
authority.

Note: Decisions made during these periods require later concurrence by the
appropriate authority level.




--------------------------------------------------------------------------------




EXHIBIT A

FORM OF SALE AND ASSIGNMENT

This Sale and Assignment, dated as of _________, 2004 (the "Cut-Off Date"), is
delivered pursuant to Section 2.01(b) of the Purchase and Sale Agreement, dated
as of July 14, 2004 (the "Purchase and Sale Agreement"), between E-LOAN, Inc.
("E-LOAN"), as seller, and Merrill Lynch Bank USA, as Purchaser. Capitalized
terms used herein that are not otherwise defined herein shall have the meanings
ascribed thereto in the Purchase and Sale Agreement.

I, __________________, the ____________ of E-LOAN, do hereby certify:

 1. Attached hereto as Schedule I is a list of Contracts to be sold by the
    Seller and purchased by the Purchaser on the Closing Date, which is deemed
    incorporated into and made a part of the Purchase and Sale Agreement. Such
    Contracts have an aggregate Principal Balance of $________________ as of the
    Cut-Off Date.
 2. All Contract Files and all Contract Documents relating to such Contracts
    will be delivered to the Custodian on the Closing Date.
 3. Each of the conditions set forth in Section 2.03 of the Purchase and Sale
    Agreement has been met as of the Cut-Off Date and shall be true and correct
    as of the Closing Date.
 4. As of the Cut-Off Date, the Seller is not insolvent, nor will it be made
    insolvent by the sale of such Contracts to the Purchaser, nor is it aware of
    any pending insolvency.
 5. The representations and warranties of the Seller in Section 3.01(a) and
    (b) of the Purchase and Sale Agreement and each other Basic Document are
    true and correct as of the Cut-Off Date.
 6. No event has occurred and is continuing, or would result from the
    transactions contemplated by this Agreement and the related Sale and
    Assignment, that constitutes a Default or an Event of Default.

For each Contract described herein, please transfer an amount equal to the
Purchase Price in immediately available funds by 4:00 p.m. today in the
aggregate amount of $___________________ to E-LOAN in accordance with the wire
instructions below.

IN WITNESS WHEREOF, the undersigned has caused this Sale and Assignment to be
executed and delivered to the Purchaser as of the date first above written.

E-LOAN, INC.

By:

Name:
Title:

Wiring Instructions:

   

Beneficiary:

   

____________:

____________

   

____________

   

____________

   

ABA:

____________

 

Bank Acct. #

____________

 

$ Amount:

____________




--------------------------------------------------------------------------------




SCHEDULE A TO SALE AND ASSIGNMENT

LIST OF CONTRACTS

Reference is hereby made to the Purchase and Sale Agreement, dated as of
July 14, 2004 (the "Purchase and Sale Agreement"), between E- LOAN, Inc., as
seller, and Merrill Lynch Bank USA, as purchaser (the "Purchaser"). Capitalized
terms used herein that are not otherwise defined shall have the meanings
ascribed thereto in the Purchase and Sale Agreement.

With respect to all Contracts being sold on the related Closing Date:

 i.    date the Contract was funded;
 ii.   Contract Number;
 iii.  Maturity Date;
 iv.   Monthly Payment;
 v.    Due Date and the first Due Date;
 vi.   Financed Vehicle VIN number;
 vii.  Principal Balance of each Contract and the aggregate Principal Balance of
       all Contracts;
 viii. number of Contracts;
 ix.   original term of each Contract;
 x.    remaining term to maturity of each Contract and the weighted average
       maturity of all Contracts being sold;
 xi.   APR for each Contract and the weighted average APR for all Contracts
       being sold being sold on the related Closing Date;
 xii.  model year of each Financed Vehicle if below FICO 700;
 xiii. mileage of each Financed Vehicle if below FICO 700;
 xiv.  Amount Financed as to each Contract;
 xv.   FICO score of each Obligor and co-Obligor, if any;
 xvi.  whether the related Contract relates to a purchase of a Financed Vehicle
       or a Refinanced Contract and the relative percentage of Contracts being
       sold that relate purchases of Financed Vehicles or Refinanced Contracts;
       and
 xvii. whether the related Financed Vehicle is a new or a pre-owned vehicle and
       the relative percentage of Contracts being sold as to which the related
       Financed Vehicles are new vehicles or pre-owned vehicles.




--------------------------------------------------------------------------------




EXHIBIT B

BUY RATE MATRIX

[**]




--------------------------------------------------------------------------------




EXHIBIT C

FORM OF POWERCHECK CONTRACT*



*This Exhibit has been omitted in accordance with Item 601 of Regulation S-K,
and will be provided upon request.




--------------------------------------------------------------------------------




EXHIBIT D

FORM OF NOTE AND SECURITY AGREEMENT*



*This Exhibit has been omitted in accordance with Item 601 of Regulation S-K,
and will be provided upon request.




--------------------------------------------------------------------------------




EXHIBIT E

NOTICE OF REPURCHASED CONTRACT

TO: SYSTEMS & SERVICES TECHNOLOGIES, INC.,
     as Custodian
     4315 Pickett Road
     St. Joseph, Missouri 64503

FROM: E-LOAN, INC.

DATE: _____, 200_

1. This Notice of Repurchased Contract is delivered to you pursuant to
Section 3.02(c) of the Purchase and Sale Agreement, dated as of July 14, 2004,
between, E-LOAN, Inc. ("E-LOAN"), as seller, and Merrill Lynch Bank USA, as
purchaser (as amended, supplemented, restated or replaced from time to time, the
"Purchase Agreement"). Unless the context otherwise requires, capitalized terms
which are used but not defined herein shall have the respective meanings
attributed to such terms in the Purchase Agreement.

2. The undersigned hereby acknowledges that it has repurchased the Repurchased
Contract(s) identified on Schedule I hereto.

You are hereby is directed to deliver all of the Contract Documents relating to
such Repurchased Contract to E-LOAN.

E-LOAN, INC.

By: ____________________
     Name:
     Title:

Acknowledged:

MERRILL LYNCH BANK USA,

By: ____________________
     Name:
     Title:




--------------------------------------------------------------------------------




SCHEDULE I

REPURCHASED CONTRACT

   




--------------------------------------------------------------------------------


